173 So. 2d 761 (1965)
CLUTTER CONSTRUCTION CORPORATION, a Florida corp., Appellant,
v.
W.R. CLUTTER, Peggy E. Clutter, wife of W.R. Clutter, W.C. Clutter and Nila Clutter, wife of W.C. Clutter, jointly and severally, Appellees.
No. 64-818.
District Court of Appeal of Florida. Third District.
April 13, 1965.
Nicholson, Howard & Brawner, Miami, for appellant.
High, Stack & Davis, Miami, for appellees.
Before BARKDULL, C.J., and TILLMAN PEARSON and SWANN, JJ.
PER CURIAM.
By this appeal, the appellant seeks review of a portion of a final decree generally in its favor, which failed to award an equitable lien against homestead property belonging to the individual appellees.
We have examined the record, assignments of error and points urged on appeal, in light of the following authorities: Jones v. Carpenter, 90 Fla. 407, 106 So. 127, 43 A.L.R. 1409; LaMar v. Lechlider, 135 Fla. 703, 185 So. 833; Spach v. Kleb, Fla.App. 1959, 112 So. 2d 21, and fail to find error in the complained of portion of the final decree.
It appears that to recover an equitable lien against real property used as a homestead it is necessary for the plaintiff *762 to establish fraud or "reprehensible conduct". It is apparent from the record on appeal in this case that such conduct was not established. Therefore, the decree of the chancellor is affirmed.
Affirmed.